INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2) [ X ] Definitive Information Statement ENCOMPASS HOLDINGS, INC. (Exact name of registrant as specified in its charter.) Payment of Filing Fee (Check the appropriate box.): [ X ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14(c)-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: $ -0- [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration No.: 3) Filing Party: 4) Date Filed: ENCOMPASS HOLDINGS, INC. 1005 Terminal Way, Suite 110 Reno, NV 89502 July 5, 2007 To the Stockholders of Encompass Holdings, Inc: You are invited to attend the Annual Meeting of Stockholders of Encompass Holdings, Inc. which will be held at The River Forum, 4acadam, Portland, OR in the Main Floor conference room on July 25, 2007 at 10:00 am, Pacific Daylight Savings Time. We look forward to greeting as many of our stockholders as possible. Enclosed you will find the Notice of Annual Meeting and the Information Statement. The Information Statement describes the business to be conducted at the Annual Meeting and provides other information concerning the Company of which you should be aware when you vote your shares at the meeting. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Sincerely, Leslie I. Handler President ENCOMPASS HOLDINGS, INC. NOTICE OF 2 TO BE HELD ON JULY 25, 2007 Notice is hereby given that the Annual Meeting of Stockholders of Encompass Holdings, Inc. (Company) will be held at the River Forum, 4acadam, Portland, OR in the Main Floor conference room on July 25, 2007 at 10:00 am, Pacific Daylight Savings Time for the following purposes: 1.To elect four directors to serve until the next Annual Meeting of Stockholders. The following person have been nominated for election as directors: Leslie I.Handler J. Scott Webber Larry Cooper Murray Goldenberg 2.To ratify the appointment of Timothy L. Steers, CPA, LLC as the Companys independent registered public accounting firm for the year ending June 30, 2008. 3.To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. The Board of Directors has fixed the close of business on June 25, 2007 as the record date for the Meeting. Only stockholders of record at that time are entitled to notice of, and to vote at, the Meeting and any adjournment or postponement thereof. A list of stockholders entitled to vote at the Meeting will be available for examination by any stockholder, for any purpose germane to the Meeting, at the Meeting, and for ten days prior to the Meeting during ordinary business hours at 1005 Terminal Way, Suite 105, Reno, NV. Dated: July 5, 2007 Leslie I. Handler President ENCOMPASS HOLDINGS, INC. Information Statement Procedural Matters General This Information Statement is being furnished to holders of Common Stock and the holders of the Preferred Stock of Encompass Holdings, Inc., a Nevada corporation (Company) in connection with the Annual Meeting of Stockholders (Annual Meeting) to be held on Wednesday, July 25, 2007 at 10:00 am local time and at any adjournment or postponement thereof, for the purpose of considering and acting upon the matters set forth herein. The Annual Meeting will be held at the River Form, 4acadam in the Main Floor conference.The telephone number for the purposes of the meeting is (775) 324-8531. This Information Statement and the accompanying Annual Report on form 10-KSB for the fiscal year ended June 30, 2006 are first being mailed on or about July 5, 2007 to all holders of Common Stock and the holders of the Companys Preferred Stock entitled to vote at the meeting. THE COMPANY IS NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. Stockholders Entitled to Vote; Record Date Only holders of record of the Companys Common Stock and the holders of record of the Companys Preferred Stock at the close of business on June 25, 2007 (Record Date) are entitled to notice of and to vote at the Annual Meeting. The holders of the Companys Common Stock are entitled to cast one vote for each share of Common Stock held as of the Record Date, the holder of the CompanysSeries A Convertible Preferred Stock is entitled to 200 votes for each share of such Preferred Stock held as of the Record Date, and the holder of the Company's Series B Preferred Stock is entitled to cast 250 votes for each share of such Preferred Stock held as of the Record Date, as a single class on all matters properly submitted for the vote of the stockholders at the Annual Meeting. As of the Record Date, there were 269,834,750 shares of Common Stock, 100,000 shares of SeriesA Convertible Preferred Stock, and 100,000 shares of Series B Preferred Stockoutstanding and entitled to vote at the Annual Meeting. Quorum; Required Vote The presence of the holders of the majority of the shares entitled to vote generally at the Annual Meeting is necessary to constitute a quorum at the Annual Meeting. Such holders are counted as present at the meeting if they are present in person. A plurality of the votes duly cast is required for the election of directors. A majority of the votes cast in person is required to approve any other action taken at the Annual Meeting. Voting A stockholder may vote his or her shares in person at the Annual Meeting. A stockholder planning to attend the Annual Meeting should bring proof of identification for entrance to the meeting. If the stockholders shares are held in the name of a broker, bank or other nominee, he or she may be asked to present proof of identification and a statement from the broker, bank or other nominee, reflecting such stockholders beneficial ownership of the Companys Common Stock as of the Record Date. Proposal No. 1 Election of Directors General The Companys Board of Directors is currently comprised of five members A director serves in office for a term of one year and until his or her respective successor is duly elected and qualified or until his or her earlier death or resignation. Unless appointed by the Board of Directors to fill an existing vacancy, a director serves in office for a term of one year and until his or her respective successor is duly elected and qualified or until his or her earlier death or resignation. There are no family relationships among the directors or executive officers of the Company. Nominees for Directors The Board of Directors has proposed a slate of four directors to be presented to the stockholders for election at the Annual Meeting. These are Leslie I. Handler; J. Scott Webber; Larry Cooper; and Murray Goldenberg. Each nominee has stated his willingness to accept such nomination. Required Vote The four nominees receiving the highest number of affirmative votes of the share present and entitled to vote for them shall be elected as directors, whether or not such affirmative votes constitute a majority of the shares voted. Information Regarding Nominees The following table sets forth the name or and certain information concerning each nominee as of July 5, 2007. Name Age Current Position Director Since Leslie I. Handler 69 President and Director J. Scott Webber 56 Director Larry Cooper 58 Murray Goldenberg 67 Leslie I. Handler has been a director since August 1991 and has also served as Corporate Secretary until January 2005.From 1988 to 1992, Mr. Handler was president of Far West Commercial Finance, a subsidiary of Far West Federal Bank, Portland, Oregon. Since 1993, Mr. Handler has been a consultant to the banking industry. J. Scott Webber was appointed to the Board of Directors in January 2007. He is a director of Rotary Engine Technologies, Inc., a second-tier subsidiary of Encompass Holdings, Inc. Mr. Webber is also the president of Cryofire Golf, Co., a golf club manufacturing company. Mr. Webber has been involved in the development and manufacture of rotary engines since 1998. Larry Cooper isalso director of the Rotary Engine Technologies, Inc. From 2003 to 2006, Mr. Cooper was President of Rotary Engines, Inc. Mr. Cooper has been involved in the business of designing, developing and marketing rotary engines since 1995. Murray Goldenberg has been a corporate financial consultant since 1980. Since 1992, Mr. Goldenberg has provided his consulting services through Palaut Management, Inc. Since 2002, he has been the acting Chief Financial Officer for Nacio Systems, Inc., a wholly-owned subsidiary of Encompass Holdings, Inc.and he has acted as a financial and accounting consultant to Encompass Holdings, Inc. since 1999. Mr. Goldenberg has also been a senior partner of a public accounting firm. None of the directors or nominees for directors were selected pursuant to an arrangement or understanding. There are no family relationships among directors or nominees for director of the Company. Corporate Governance Board Committees At the present time, the Board of Directors does not have an Audit Committee, Compensation Committee or Nominating Committee. Independence of Directors At this time, the Company is not subject to the requirements of a national securities exchange or an inter-dealer quotation system with respect to the need to have a majority of its directors be independent. In the absence of such requirements, the Company has elected to use the definition established by the NASDAQ independence rule which defines an independent director as a person other than an officer or employee of the company or its subsidiaries or any other individual having a relationship, which in the opinion of the companys board of directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. The definition further provides that the following relationships are considered bars to independent regardless of the boards determination:  Employment by the company . Employment of the director or a family member by the company or any parent or subsidiary of the company at any time thereof during the past three years, other than family members in non-executive officer positions.  $60,000 compensation.
